 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   The Racquet Club at Scottsdale Ranch          No. CV17-1215-PHX-DGC
     Condominium Association, Inc.,
10                                                 ORDER
                          Plaintiff,
11
     v.
12
     Philadelphia Indemnity Insurance
13   Company,
14                        Defendant.
15
16
17          This case involves an insurance coverage dispute stemming from a 2010 hail
18   storm in the metro-Phoenix area. Plaintiff Racquet Club at Scottsdale Ranch asserts
19   breach of contract and bad faith claims against Defendant Philadelphia Indemnity
20   Insurance Company. Defendant has filed a motion for summary judgment. Doc. 49.
21   The motion is fully briefed (Docs. 51, 54), and oral argument will not aid the Court’s
22   decision. See Fed. R. Civ. P. 78(b); LRCiv 7.2(f). For reasons stated below, the motion
23   will be granted in part and denied in part.
24   I.     Background.
25          The following facts are not disputed for purposes of summary judgment. See
26   Docs. 50, 53. Plaintiff operates a condominium complex in Scottsdale, Arizona. The
27   property spans nearly forty acres and has seventy buildings within five subdivisions:
28   Hampton Courts, Casitas, Townhomes, Hammocks, and Villas. On October 5, 2010, a
 1   hail storm caused damage to the property. Defendant had issued a commercial insurance
 2   policy to Plaintiff that covered physical damage caused by hail.
 3          Precision Roofing maintained the property at the time of the storm and for several
 4   years thereafter, but never alerted Plaintiff to the presence of hail damage. Plaintiff
 5   began working with Paramount Roofing in early 2015. Paramount found hail damage to
 6   two buildings in the Villas and apprised Plaintiff of the damage in February 2015.
 7          Plaintiff notified Defendant of the hail damage on June 30, 2015. Defendant sent
 8   its adjuster, Engle Martin & Associates, to inspect the property one week later.
 9   Defendant’s roofing expert, Roof Technical Services, inspected the property in late
10   August. Engle Martin issued a report in September that found a net loss of $2,390.15
11   ($10,361.89 total loss less depreciation and the $5,000 deductible). Defendant paid this
12   amount four days later.
13          Plaintiff was sent a proof of loss form to sign on October 23, 2015. One month
14   later, Defendant closed the file because it had not received a signed proof of loss.
15          In February 2016, Plaintiff retained Pride Adjusters to inspect the property and
16   represent Plaintiff on the claim. Defendant reopened the file in March and sent Pride a
17   letter with Defendant’s damages estimate and a request for Pride’s competing estimate.
18   Pride submitted its report five months later, estimating a loss of nearly $4 million.
19   Defendant rejected this estimate in early September 2016.
20          The parties agreed to joint inspections of the property, several of which occurred
21   over the next two months. Core Consulting Group inspected the property on behalf of
22   Defendant. Core issued a report on January 18, 2017, estimating the total cost of repairs
23   to be $13,971.47. Defendant paid Plaintiff $6,351.32 on February 8, 2017.
24          Plaintiff filed suit two months later. Doc. 1. Plaintiff asserts breach of contract
25   and bad faith claims, and seeks both compensatory and punitive damages. Id. ¶¶ 46-72.
26   Defendant moves for summary judgment on each claim and the request for punitive
27   damages. Doc. 49. With respect to the breach of contract claim, Defendant contends that
28   coverage is precluded because Plaintiff breached the policy by waiting nearly five years


                                                 -2-
 1   after the storm to notify Defendant of the loss, and the delay prejudiced Defendant. Id.
 2   at 8-13. Defendant further contends that the evidence does not support a finding of bad
 3   faith or an award of punitive damages. Id. at 13-16.
 4   II.    Summary Judgment Standard.
 5          A party seeking summary judgment “bears the initial responsibility of informing
 6   the court of the basis for its motion and identifying those portions of [the record] which it
 7   believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
 8   Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the moving party
 9   shows that there is no genuine dispute as to any material fact and the movant is entitled to
10   judgment as a matter of law. Fed. R. Civ. P. 56(a).            Summary judgment is also
11   appropriate against a party who “fails to make a showing sufficient to establish the
12   existence of an element essential to that party’s case, and on which that party will bear
13   the burden of proof at trial.” Celotex, 477 U.S. at 322.
14          The evidence must be viewed in the light most favorable to the nonmoving
15   party, and all justifiable inferences are drawn in that party’s favor. Matsushita Elec.
16   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “Credibility determinations,
17   the weighing of evidence, and the drawing of inferences from the facts are jury
18   functions.”   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).           To avoid
19   summary judgment, the factual dispute must be genuine – that is, the evidence must be
20   sufficient for a reasonable jury to return a verdict for the nonmoving party. Id. at 248.
21   III.   Discussion.
22          A.     Notice of Loss.
23          Under Arizona law, an insurer is not contractually obligated to provide coverage
24   where (1) the insured breached the policy by failing to provide timely notice of a loss,
25   and (2) the delay prejudiced the insurer. See Lindus v. N. Ins. Co. of N.Y., 438 P.2d 311,
26   315 (Ariz. 1968); Globe Indem. v. Blomfield, 562 P.2d 1372, 1374 (Ariz. Ct. App. 1977);
27   Liberty Mut. Fire Ins. v. Mandile, 963 P.2d 295 (Ariz. Ct. App. 1997); Salerno v. Atl.
28   Mut. Ins., 6 P.3d 758, 764 (Ariz. Ct. App. 2000). The insurer has the burden of proving


                                                 -3-
 1   both the breach and resulting prejudice. See Lindus, 438 P.2d at 315 (“[T]he burden of
 2   proving prejudice is on the insurance company.”); Carpenter v. Super. Ct., 422 P.2d 129,
 3   132 (Ariz. 1966) (“The insurer has the burden of proving the insured’s breach . . . in
 4   order to defend successfully on that ground.”); Am. Pepper Supply Co. v. Fed. Ins., 93
 5   P.3d 507, 510 (Ariz. 2004) (the insurer bears the same burden of proof – preponderance
 6   of the evidence – for all contract defenses).
 7          The policy in this case required Plaintiff to give Defendant “prompt notice” of a
 8   loss. Doc. 50 at 65. The policy does not define “prompt notice,” and Arizona cases set
 9   no bright-line rule on how long the delay must be to breach of a prompt notice provision.
10   Defendant cites cases from other states finding various delays to be breaches of notice
11   provisions as a matter of law. Doc. 49 at 9. Based on these cases, Defendant contends
12   that no reasonable juror could find a five-year delay to be “prompt notice.” Id.
13          In each cited case by Defendant, however, the insured actually knew of the loss
14   when it occurred, or shortly thereafter. See Port Servs. Co. v. Gen. Ins. Co. of Am., 838
15   F. Supp. 1402, 1404-05 (D. Or. 1993) (insured had knowledge that it was liable for soil
16   contamination and the property was being excavated, but waited months to notify
17   insurer); Earle v. State Farm Fire & Cas., 935 F. Supp. 1076, 1080 (N.D. Cal. 1996)
18   (insureds knew they had insurance, but did not tender defense of the underlying action
19   until more than one year after the jury verdict); Amica Mut. Ins. v. Kahn, No. CIV.A. 13-
20   11416-MBB, 2014 WL 3966181, at *6 (D. Mass. Aug. 12, 2014) (insureds who sought
21   underinsured motorist coverage for an injured household member were aware of the auto
22   accident and consulted with an attorney about filing a tort claim, but waited five years to
23   notify insurer); Fillhart v. W. Res. Mut. Ins., 684 N.E.2d 1301, 1303 (Ohio Ct. App.
24   1996) (insureds did not claim that their five-year delay in providing notice was
25   reasonable where they were aware of auto accident and suit for damages); Busch Corp. v.
26   State Farm Fire & Cas., 743 P.2d 1217, 1218 (Utah 1987) (development company
27   notified insurer of damage it caused to adjoining land five years after the occurrence and
28   three years after being sued by the landowner); Brumit v. Mut. Life Ins. Co. of N.Y., 156


                                                 -4-
 1   S.W.2d 377, 378 (Tenn. 1941) (insured fully advised of medical disability five years
 2   before furnishing proof of loss to insurer).
 3          Defendant does not contend that Plaintiff knew of the hail damage when the storm
 4   occurred in 2010. Rather, in support of its position that the hail damage was minimal,
 5   Defendant notes that Precision Roofing reported no hail damage to Plaintiff immediately
 6   after the storm or as part of its routine maintenance of the property over the next four and
 7   a half years. Doc. 49 at 3. Defendant asserts that the hail damage was first brought to
 8   Plaintiff’s attention by Paramount in February 2015 – only four months before Plaintiff
 9   gave notice. Doc. 49 at 1, 4; see Doc. 52-1 at 3. Thus, the cases involving long delays
10   after actual knowledge of the loss are inapposite.1
11          Plaintiff argues that an insured has no duty to report a loss until it knows or should
12   have known of the loss, and that there are triable issues as to whether Plaintiff should
13   have known of the hail damage earlier. Doc. 51 at 8. Defendant disagrees, citing
14   Smagala v. Sequoia Ins., 969 F. Supp. 2d 1271 (D. Or. 2013), and Ideal Mutual Ins. v.
15   Waldrep, 400 So.2d 782 (Fla. Dist. Ct. App. 1981), for the proposition that no “discovery
16   rule” applies in this context because courts look to the date of loss to determine
17   promptness. Doc. 54 at 2. But neither case supports this proposition. Smagala required
18   notice after discovery of the loss but before determining the specific cause. 969 F. Supp.
19   2d at 1281. Waldrep required notice when there had been an occurrence that “should
20   lead a reasonable and prudent man to believe that a claim for damages would arise.” 400
21   So. 2d at 785.2
22
23
24          1
              Defendant argues in its reply brief that Plaintiff’s four-month delay in providing
     notice after it learned of the damage is sufficient to breach the policy. Doc. 54 at 4. The
25   Court will not consider arguments raised for the first time in a reply brief. See Gadda v.
     State Bar of Cal., 511 F.3d 933, 937 n.2 (9th Cir. 2007).
26
            2
              Defendant’s reliance on the unpublished decision in Alaniz v. Sirius Int’l Ins.,
27   626 Fed. App’x 73 (5th Cir. 2015), is misplaced because the Fifth Circuit declined to
     decide whether the promptness analysis “should focus on the entire time since the
28   hailstorm or only the period following when [the insured’s] awareness of facts suggested
     hail damage.” 626 Fed. App’x at 76.

                                                    -5-
 1          Furthermore, Arizona case law does not support a rule that the timeliness of a
 2   notice depends solely on the date of loss, rather than the date when the insured actually or
 3   constructively knew of the loss. See Lindus, 438 P.2d 315-16 (“[W]e cannot assume that
 4   an eighteen-year-old boy would know that he was an additional insured under a family
 5   motor vehicle liability policy; that the automobile involved, although not the family car,
 6   was covered by this policy; and that he might be liable for negligence when [another
 7   student] . . . injured Lindus.”); Mandile, 963 P.2d at 301 (noting that the duty to give
 8   notice did not ripen until the insured “believed it reasonably likely that it would make a
 9   claim under its excess carrier policies” (citation omitted)); see also Am. Home Assur. v.
10   Sand, 253 F. Supp. 942, 946 (D. Ariz. 1965) (“[T]he phrase ‘as soon as practicable’ is not
11   an exact time such as a fixed period would be and the Court therefore finds that three
12   months is not an unreasonable length of time under the circumstances of this case,
13   especially where [the insured] either might not have had knowledge of the existence of
14   coverage or might have labored under a mistaken belief of his lack of liability for the
15   accident[.]”).3
16          Even if a discovery rule applies, Defendant contends, Plaintiff still breached the
17   policy because it should have known of the hail damage well before five years had
18   elapsed. Doc. 54 at 3. Defendant claims that the extensive damage allegedly caused by
19   the hail storm should have been immediately apparent to Plaintiff, but cites no supporting
20   evidence. Id. Defendant asserts that Plaintiff sent Precision to inspect for potential
21   damage a week after the storm, and the inspection should have alerted Plaintiff to the
22   presence of hail damage. Id.; see Doc. 49 at 3 (citing Doc. 50 ¶ 6). Plaintiff notes that
23   nothing in Precision’s invoices suggests that it inspected the property for hail damage on
24
25          3
              Citing Port Services, Defendant asserts that the notice and prejudice standards
     for Oregon and Arizona are the same. Doc. 49 at 9, n.2. Defendant is correct that each
26   state requires the insurer to show prejudice from the delay. But the second inquiry under
     Oregon law is “whether the insured acted reasonably in failing to give notice at an earlier
27   time.” Port Servs., 838 F. Supp. at 1404. Such a reasonableness inquiry would seem to
     include an inquiry into when the insured knew of the loss. In any event, Defendant has
28   not shown as a matter of undisputed fact that Plaintiff acted unreasonably by providing
     notice when it did.

                                                -6-
 1   October 12, 2010 or anytime thereafter. Doc. 53 ¶ 6. The October 12 invoice shows only
 2   that Precision replaced four broken tiles and made other minor repairs to several roofs –
 3   none of which were attributed to hail. Doc. 50 ¶ 7, at 82. Defendant has not shown as a
 4   matter of undisputed fact that Plaintiff should have discovered the hail damage earlier
 5   than February 2015.
 6          In summary, Defendant has not established that Plaintiff breached the policy as a
 7   matter of law by notifying Defendant of the hail damage on June 30, 2015. This is not
 8   surprising, because “timeliness of notice and excuse for delay are traditionally questions
 9   of fact.” State Farm Mut. Auto. Ins. v. Murnion, 439 F.2d 945, 947 (9th Cir. 1971). The
10   Court will deny Defendant’s request for summary judgment on Plaintiff’s breach of
11   contract claim.4
12          B.     Bad Faith.
13          Arizona law “implies a covenant of good faith and fair dealing in every
14   contract.” Rawlings v. Apodaca, 726 P.2d 565, 569 (Ariz. 1986). The accompanying
15   duty requires “that neither party will act to impair the right of the other to receive the
16   benefits which flow from their . . . contractual relationship.” Id. An insurer acts in bad
17   faith where it “intentionally denies, fails to process or pay a claim without a reasonable
18   basis.” Prieto v Paul Revere Life Ins., 354 F.3d 1005, 1009 (9th Cir. 2004) (quoting
19   Noble v. Nat’l Am. Life Ins., 624 P.2d 866, 868 (Ariz. 1981)). On summary judgment,
20   the “appropriate inquiry is whether there is sufficient evidence from which reasonable
21   jurors could conclude that in the investigation, evaluation, and processing of the claim,
22   the insurer acted unreasonably and either knew or was conscious of the fact that its
23   conduct was unreasonable.”      Id. at 1010 (quoting Zilisch v. State Farm Mut. Auto.
24   Ins., 995 P.2d 276, 280 (Ariz. 2000)).
25          Defendant argues that summary judgment is warranted because the record is
26   devoid of evidence that Defendant intentionally handled Plaintiff’s claim unfairly.
27
            4
              Given this ruling, the Court need not decide whether Defendant was prejudiced
28   by the alleged delay (Doc. 49 at 10-13), or whether Defendant is estopped from claiming
     late notice (Doc. 51 at 14-15), to resolve the summary judgment motion.

                                               -7-
 1   Doc. 49 at 13-14. Plaintiff contends that Defendant acted in bad faith in three ways:
 2   (1) failing to conduct a prompt and full investigation, (2) closing the claim file early, and
 3   (3) failing to pay for known carport damage. Doc. 51 at 15-16.
 4                 1.     Defendant’s Investigation.
 5          Plaintiff asserts that Defendant initially inspected only two buildings despite
 6   knowing that the claim was for damage to fifty buildings, and subsequently limited its
 7   investigation to a portion of the roofs in the Villas. Id. But Plaintiff cites no evidence in
 8   support of these assertions.
 9          As noted above, the Court may enter summary judgment against a party who “fails
10   to make a showing sufficient to establish the existence of an element essential to that
11   party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477
12   U.S. at 322. As the nonmoving party, therefore, Plaintiff has “an affirmative burden” to
13   identify triable issues “with appropriate record citations in order to withstand the motion
14   for summary judgment.” Simmons v. Navajo County, 609 F.3d 1011, 1017 (9th Cir.
15   2010) (citation omitted). The Court “has no independent duty ‘to scour the record in
16   search of a genuine issue of triable fact.’” Id. (quoting Keenan v. Allan, 91 F.3d 1275,
17   1279 (9th Cir.1996)); see LRCiv 56.1(e) (parties “must include citations to the specific
18   paragraph in the statement of facts that supports assertions made in the memoranda”);
19   Fed. R. Civ. P. 56(c)(1), (3) (the party asserting that a fact is genuinely disputed must
20   “cit[e] to particular parts of materials in the record,” and “[t]he court need consider only
21   the cited materials”). Because Plaintiff has not cited to specific evidence showing that
22   Defendant acted in bad faith in investigating the hail damage, the Court will grant
23   summary judgment on this aspect of the bad faith claim under Rule 56(g). See Celotex,
24   477 U.S. at 322.5
25
            5
              Defendant notes, correctly, that the record belies Plaintiff’s assertion that
26   Defendant initially inspected only two buildings. Doc. 54 at 9. Engle Martin’s
     inspection report dated July 17, 2015, states that “we started our inspection with the
27   Villas and inspected 2 units” because this is where Plaintiff’s roofer had found hail
     damage, and “[w]e then continued our inspections and also inspected the Hammocks,
28   Casitas, Hampton Courts, and Townhomes and did not find hail damage[.]” Doc. 54
     at 16.

                                                 -8-
 1                 2.     Closure of the Claim File.
 2          On October 23, 2015, Defendant requested that Plaintiff execute a proof of loss.
 3   Doc. 53 ¶ 27. The policy required Plaintiff to comply with the request within 60 days –
 4   by December 22, 2015. Doc. 50 at 65. Defendant closed the claim file on November 24
 5   due to the lack of a signed proof of loss. Id. at 131. According to Plaintiff, a jury
 6   reasonably could conclude that Defendant closed the file before the 60-day response
 7   period expired to deprive Plaintiff of a fair and honest claims handling process and to
 8   pressure Plaintiff to compromise the claim. Doc. 51 at 16. The Court does not agree.
 9          Before closing the file, Defendant had conducted multiple inspections of the
10   property and paid Plaintiff for damage found during those inspections without a signed
11   proof of loss. Docs. 51 at 16, 52 ¶ 14. The letter advising Plaintiff that the file was being
12   closed made clear that Plaintiff could still pursue the claim and only needed to contact
13   Defendant to move forward with a settlement. Doc. 50 at 131. Defendant promptly
14   re-opened the file and sent an estimate of damages to Plaintiff after receiving notice in
15   March 2016 that Plaintiff had retained Pride to handle the claim.            Doc. 53 ¶ 31.
16   Defendant followed up with Plaintiff multiple times over the next several months to
17   obtain a competing estimate, which ultimately was provided in late August 2016. Id.
18   ¶¶ 32-33.
19          No reasonable jury could conclude from these facts that Defendant intentionally
20   treated Plaintiff unfairly, or sought to force Plaintiff to compromise the claim, by closing
21   the file early. Even if the closure constituted a breach of the policy or negligence on
22   Defendant’s part, bad faith requires more. See Miel v. State Farm Mut. Auto. Ins., 912
23   P.2d 1333, 1339 (Ariz. Ct. App. 1995) (“Mere mistake and inadvertence are not sufficient
24   to establish a claim for bad faith.” (citing Rawlings, 726 P.2d at 576)). Bad faith arises
25   when the insurer intentionally fails to process or pay a claim without a reasonable basis.
26   See Noble, 624 P.2d at 868. Plaintiff presents no evidence from which a jury reasonably
27   could infer that Defendant’s intent in closing the file was to unreasonably delay the
28   processing and payment of the claim. Moreover, Plaintiff does not claim to have suffered


                                                 -9-
 1   any harm from the early closing of the file. The Court will grant summary judgment on
 2   this aspect of the bad faith claim.
 3                 3.     Carport Damage.
 4          Core inspected the property multiple times in October and November 2016.
 5   Doc. 1 ¶¶ 40-43, 53 ¶ 46. The inspection included two carports that Pride believed had
 6   some of the worst hail damage. Doc. 50 at 25. Core found that hail had impacted the
 7   corrugated metal carport roofs resulting in sporadic shallow dents. Id.
 8          Core’s report contains an entire section on the carport damage. Id. at 40. That
 9   section notes that Core “documented evidence of hail impacts of some degree at nearly
10   every carport roof[.]” Id.; see Doc. 52-9 at 4. Most of the impacts were about a half inch
11   in size, but some were larger. Id. The report includes photos of damage to one of the
12   carports. Doc. 50 at 40. The report’s conclusion sets forth Plaintiff’s position that all but
13   one of the carport roofs needed to be replaced. Id. at 47.
14          Plaintiff argues that Defendant acted in bad faith because it had no reasonable
15   basis for refusing to pay for the carport damage. Doc. 51 at 16. Defendant does not
16   dispute that it paid nothing on this portion of the claim. Doc. 52-6 at 9. Rather,
17   Defendant asserts that the carports suffered only “sporadic, minor, hail indentations that
18   could not easily be seen from below[.]” Doc. 54 at 9. But the policy contains no
19   cosmetic damage limitation or exclusion, and Defendant cites no provision in the policy
20   that otherwise would preclude coverage for minor or superficial damage. Docs. 52-6
21   at 10; see Doc. 50 at 49-73.
22          Plaintiff can establish bad faith by showing “the absence of a reasonable basis for
23   denying benefits of the policy and the [D]efendant’s knowledge or reckless disregard of
24   the lack of a reasonable basis for denying the claim.” Noble, 624 P.2d at 868. A jury
25   reasonably could find that the policy covered the carport damage, Defendant knew the
26   damage was a legitimate part of Plaintiff’s claim, and Defendant refused to pay this
27   portion of the claim knowing, or recklessly disregarding, that it lacked a reasonable basis.
28   The Court therefore will deny summary judgment on this aspect of the bad faith claim.


                                                - 10 -
 1   See id.; Rawlings, 726 P.2d at 572 (“[A]n insurer that intentionally and unreasonably
 2   denies or delays payment breaches the covenant of good faith owed to its insured.”).6
 3                 4.     Bad Faith Conclusion.
 4          Defendant argues that “[t]his record is devoid of evidence [of bad faith].” Doc. 49
 5   at 14. In response, Plaintiff identifies the three instances of bad faith discussed above.
 6   Doc. 51 at 15-17. Because Plaintiff identifies no other basis for bad faith, the Court will
 7   grant summary judgment on all of the bad faith claim other than the failure to pay for
 8   carport damage. Celotex, 477 U.S. at 322.
 9          C.     Punitive Damages.
10          “It is sufficient to establish the tort of bad faith that the defendant has acted
11   intentionally.” Rawlings, 726 P.2d at 577 (emphasis in original). But “punitive damages
12   may not be awarded in a bad faith tort case unless the evidence reflects ‘something more’
13   than the conduct necessary to establish the tort.” Id. (citing Farr v. Transamerica
14   Occidental Life Ins., 699 P.2d 376, 383 (Ariz. Ct. App. 1984)). That “something more”
15   is bad faith conduct guided by an “evil mind.” Id. at 578. To obtain punitive damages,
16   Plaintiff must show that “the evil hand that unjustifiably damaged the objectives sought
17   to be reached by the insurance contract was guided by an evil mind which either
18   consciously sought to damage [Plaintiff] or acted intentionally, knowing that its conduct
19   was likely to cause unjustified, significant damage to [Plaintiff].” Id. Plaintiff must
20   prove Defendant’s evil mind by clear and convincing evidence. See Nardelli v. Metro.
21   Grp. Prop. & Cas. Ins., 277 P.3d 789, 801 (Ariz. Ct. App. 2012) (citing Linthicum v.
22   Nationwide Life Ins., 723 P.2d 675, 681 (Ariz. 1986)). In ruling on summary judgment,
23   the Court should consider the clear and convincing burden. See Anderson, 477 U.S.
24   at 254 (holding that the substantive evidentiary burden of proof – including the
25   heightened clear and convincing burden – applies on summary judgment).
26
            6
              Defendant contends that its decision to reject Pride’s $4 million estimate was
27   “fairly debatable” and therefore does not rise to the level of bad faith. Doc. 49 at 15. But
     Defendant does not make the same argument with respect to its decision to pay nothing
28   for the carport damage found by its own expert. See Doc. 54 at 9. And in any event, the
     question of whether that decision was fairly debatable would be for the jury to decide.

                                                - 11 -
 1          Defendant argues that “[t]he record lacks a scintilla of evidence to support a claim
 2   for punitive damages.”     Doc. 49 at 15.     In response, Plaintiff asserts that punitive
 3   damages are warranted on two grounds: Defendant’s failure to conduct a prompt and full
 4   investigation, and Defendant’s early closure of the file. Doc. 51 at 17. Because the Court
 5   will grant summary judgment on those aspects of the bad faith claim, they cannot support
 6   punitive damages. Plaintiff identifies no other basis for punitive damages (id.), and the
 7   Court may enter summary judgment against a party who “fails to make a showing
 8   sufficient to establish the existence of an element essential to that party’s case, and on
 9   which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.
10          Even if the bad faith claims for faulty investigation and early file closure had
11   survived summary judgment, Plaintiff has failed to show the “something more” required
12   for punitive damages – that these actions were the result of an “evil mind.” Rawlings,
13   726 P.2d at 577-78; see Linthicum, 723 P.2d at 681 (explaining that punitive damages are
14   recoverable in a bad faith action only where “the defendant’s conduct is ‘aggravated,
15   outrageous, malicious or fraudulent’ combined with an evil mind as evidenced by a
16   showing that the defendant was consciously aware of the needs and rights of the insured
17   and nevertheless, ignored its obligations”); Gurule v. Ill. Mut. Life & Cas., 734 P.2d 85,
18   86 (Ariz. 1987) (noting that punitive damages are warranted “only if the defendant’s
19   conduct or motive involves ‘some element of outrage similar to that usually found
20   in crime’” (citations omitted)).   This is particularly true when Plaintiff’s clear and
21   convincing burden of proof is considered. See Anderson, 477 U.S. at 254. The Court
22   will grant summary judgment on Plaintiff’s request for punitive damages.7
23
24
25          7
              Plaintiff does not assert that the refusal to pay for carport damage warrants an
     award of punitive damages. See Doc. 51 at 17. Nor would the evidence on this issue
26   support such an award. Although a willful failure to pay a claim known to be valid can
     be sufficient to support punitive damages, Farr, 699 P.2d at 383, Plaintiff acknowledges
27   that Defendant believes it paid for what it identified as hail damage. Doc. 52 ¶ 36. And
     the evidence cited by Plaintiff does not show that Defendant failed to pay for the modest
28   carport damage “knowing that its conduct was likely to cause unjustified, significant
     damage to [Plaintiff].” Rawlings, 726 P.2d at 577.

                                                - 12 -
 1          IT IS ORDERED that Defendant’s motion for summary judgment (Doc. 49) is
 2   granted in part and denied in part. The motion is denied with respect to the breach of
 3   contract claim, granted on all of the bad faith claim except failure to pay for carport
 4   damage, and granted on the request for punitive damages.
 5          The Court will set a telephone conference with all parties and the Court for
 6   January 30, 2019 at 3:30 p.m. to set the dates for trial and the final pretrial conference.
 7   Counsel for Plaintiff shall initiate a conference call to include counsel for all parties and
 8   the Court. If a dial-in number is to be used, counsel for Plaintiff shall provide the dial-in
 9   information to counsel for all parties and the Court no later than 12:00 noon on
10   January 29, 2019.
11          Dated this 22nd day of January, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 13 -
